Citation Nr: 0519658	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  96-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for Meniere's 
syndrome.

2.	Entitlement to an initial rating in excess of 40 percent 
for right shoulder impingement syndrome, status post 
arthroscopy to repair superior labral tear; status post 
subacromial decompression, with neurological symptoms 
consisting of numbness and tingling in the right upper 
extremity with degenerative changes, for the period from 
August 28, 1995 to March 5, 2002, and in excess of 30 
percent for the period from March 6, 2002.

3.	Entitlement to service connection for a separate right 
arm neurological disorder (variously claimed as a 
separate compensable evaluation for nerve damage to the 
right arm).

4.	Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

5.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1985 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and December 1996, February 1999, March 
2002, January 2003, and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In February 2005, the veteran sitting at the RO, testified at 
a hearing, via videoconference, with the undersigned sitting 
at the Board's central office in Washington, DC.  

In a September 2003 signed statement, the veteran expressly 
withdrew his appeal of his claim for service connection for 
chronic otitis externa (denied in the June 1996 rating 
decision as ear infections), a compensable evaluation for his 
service-connected pterygium of the left eye (denied in the 
June 1996 rating decision), an extension of benefits under 
38 C.F.R. § 4.30 (2004) (denied by the RO in March 2000), and 
the propriety of the reduction from 40 percent to 10 percent 
of his service-connected right shoulder disability (evidently 
a reference to the March 2002 rating action).  As such, the 
Board will confine its consideration to the issues as set 
forth on the decision title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected disabilities, 
to specifically include his service-connected right shoulder 
disability, prevent him from being able to work.  In January 
2001, the veteran alleged that he was applying for entrance 
into a vocational rehabilitation program.  In a February 2002 
statement, the veteran related that he contacted a VA 
counselor who advised him to enrolled in school so that he 
could be trained to perform a vocation which did not 
aggravate his service-connected disabilities.  The veteran 
reported that he went back to school and that he received a 
VA subsidy while in school.  From the veteran's statements, 
it appears that he was in VA's Vocational Rehabilitation 
Program.  In light of the veteran's claim for a TDIU rating, 
records from the vocational rehabilitation program would be 
relevant.  Therefore, his vocational rehabilitation file 
should be obtained.

Additionally, the Board notes that the veteran reported, on 
his March 2002 application for a TDIU rating, that he had a 
claim pending for Social Security Administration (SSA) 
disability benefits.  In December 2002, the veteran submitted 
a SSA authorization to release information form to VA.  In 
December 2002, VA responded and sent SSA the requested 
records.  VA has not contacted SSA to obtain their records 
concerning the veteran's claim.  The veteran has specifically 
raised a connection between his service-connected 
disabilities and his claim for SSA benefits.  (See March 2002 
claim for a TDIU rating).  In order for VA to properly assist 
the veteran, it is imperative that the SSA's decision be 
obtained as well as all medical reports which were used to 
support such decision.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Moreover, the Board observes that in March 2002, the RO 
denied the veteran's claim for a higher rating for bilateral 
hearing loss.  In March 2002, the veteran stated he was 
appealing the March 2002 decision.  In May 2004, the RO 
assigned a higher 10 percent rating for the service-connected 
bilateral hearing loss.  The veteran's intent to continue the 
appeal was evident during his Travel Board hearing.  The RO 
has not issued a statement of the case or supplemental 
statement of the case which addresses this issue.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Obtain the veteran's VA Vocational 
Rehabilitation file.

3.  Issue the veteran and his 
representative (if any) a statement of 
the case on the issue of a higher rating 
for bilateral hearing loss, rated 10 
percent disabling.  The veteran should be 
given the opportunity to thereafter 
perfect an appeal on this issue by filing 
a timely substantive appeal.  The claim 
for a higher rating for bilateral hearing 
loss will thereafter be subject to 
appellate review only if the appeal has 
been properly perfected.

4.  After the foregoing, review the 
veteran's claims.  If any determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




